DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/18/2020 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 09-10, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.  Applicant’s amendment to the Claims and Specification have overcome each and over objection and 112b rejection set forth in the non-Final Office Action previously mailed on 9/18/2020.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 are allowable for requiring:
“…said outer mold including a multiplicity of mold segments arranged parallel to said longitudinal axis of said inner mold and adjacent to one another in a circumferential direction of said inner mold;…
…a plurality of guide elements which are fastened or formed in each case on said two axial ends of the respective mold segments and which are arranged in radially movable fashion in respectively associated guides; 
said force transmission element being formed as a bellows which is fastened with its two axial ends in pressure-tight fashion to said pressure vessel; 
said force transmission element being arranged in a ring-shaped space which is formed between said hollow cylindrical wall of said pressure vessel and said radial outer side of said mold segments;…
…said hollow cylindrical inner mold being configured such that both the heating fluid and the cooling fluid are conducted therethrough.”
While the use of flexible pressure sleeves or elements to make toothed belts is known in the art, the prior art neither teaches nor suggests the specific structure of the manufacturing device as claimed in the current application.
The closest prior art of record, Cicognani (US 3,934,968) discloses a manufacturing device for making a double-sided toothed belt (Figures 1-4) comprising: a hollow cylindrical inner mold being closed off via a base and a cover (bottoms 3, 4); said hollow cylindrical inner mold having a radial outer side and parallel teeth on said radial outer side (toothing 2); said teeth each being spaced apart from one another by a tooth space (space 26 in Figure 3); an outer mold including a multiplicity of mold segments arranged parallel of said inner mold (as shown in Figures 1-2, a plurality of shaped bards are provided); said mold segments each defining at least one complete tooth space (space 25 in Figure 3); a flexible and hollow cylindrical force transmission element arranged on said radial outer mold segment side (deformable jacket 20 in in Figures 1-2, Col. 4, lines 9-10); a plurality of guide elements (pins 16) which are fastened on said mold segments (as shown in Figures 2-3, Col. 4, lines 29-37); and, 

Another prior art, Skura (US 3,078,206), is referenced for disclosing an apparatus for forming a toothed belt (Figure 4) comprising a hollow cylindrical inner mold (18); an outer mold arranged with a radial spacing to said inner mold (shaped bars 10 in Figures 1-2); and a flexible and hollow cylindrical force transmission element arranged on said inner mold (sleeve 35 in Figure 5-6, Col. 4, lines 2-4).  While Skura discloses the use of a hollow cylindrical pressure vessel (vulcanizer 34) surrounding the sleeve to collapse the sleeve under pressure and force material into the grooves (19) of the teeth (Col. 4, lines 18-26), Skura neither teaches nor suggests the other structural elements of the device as claimed in the current application; specifically, the sleeve being formed as a bellows or the mold segments each having one axially oriented passage bore through which a heating fluid and a cooling fluid can be conducted.
Another prior art, Fujita (US 2003/0168777 A1), is referenced for disclosing a method and for forming a toothed belt (Figure 4) comprising an inner mold (6) having teeth on an outer side (6A, 6B) and an outer mold (5) having teeth on an outer side (5A).  Fujita further discloses the teeth comprises flow paths (7; e.g. bores) to flow heat medium therein to allow the mold to 
While it is entirely conceivable to combine elements of the device as disclosed by Skura and/or Fujita to address the deficiencies in the device disclosed by Cicognani, the broadest reasonable interpretation does not mean the broadest possible interpretation.  Likewise, neither Skura nor Fujita provide appropriate rationale for such a piecemeal combination; hence, doing so would be improper hindsight.  As disclosed in the current application, a manufacturing device (and corresponding method therein for using said device; e.g. claim 10) for making a toothed belt having the specific structure and components as claimed allows making a double-side toothed belt with minimal effort during assembly/disassembly of the mold and further more efficient cooling of the mold after the vulcanization process has completed (Page 03, line 25 to Page 04, line 4 of the instant Specification).
Claims 2-9 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB T MINSKEY/Primary Examiner, Art Unit 1748